               Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.1 Page 1 of 10
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                             )
                                                                             )              Case No.   20-MJ-4469
           Rose Gold i-Phone (Target Device)                                 )
          Seizure No. 2020250600107501-0005                                  )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔
               ’ evidence of a crime;
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC Sec. 952 and 960                   Importation of a Controlled Substance
        21 USC Sec. 963                           Conspiracy to Import


          The application is based on these facts:
        See Attached Affidavit incorporated herein by reference.


          ✔
          ’ Continued on the attached sheet.
           ’ Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                               Aron Marcellus, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:         October 14, 2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                       Hon. Linda Lopez, U.S. Magistrate Judge
                                                                                                       Printed name and title
        Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.2 Page 2 of 10




 1                                          AFFIDAVIT
 2         I, Special Agent Aron Marcellus, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device:
 6
 7                      Rose Gold iPhone
 8                      Seizure No. 2020250600107501-0005
 9                      (“Target Device”)
10
11 as further described in Attachment A, and to seize evidence of crimes, specifically
12 violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
13 in Attachment B. The requested warrant relates to the investigation and prosecution of
14 Susana MENDOZA-Carrillo (“Defendant”) for importing approximately 11.48 kilograms
15 (25.30 pounds) of Fentanyl (powder), 5.60 kilograms (12.34 pounds) of Fentanyl (pills),
16 7.28 kilograms (16.04 pounds) of Heroin (brown) and 2.30 kilograms (5.07 pounds) of
17 Heroin (white) from Mexico into the United States. The Target Device is currently in the
18 custody of Customs and Border Protection and located at 9495 Customshouse Plaza, San
19 Diego, California 92154.
20         2.    The information contained in this affidavit is based upon my training,
21 experience, investigation, and consultation with other members of law enforcement.
22 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
23 Target Device, it does not contain all the information known by me or other agents
24 regarding this investigation. All dates and times described are approximate.
25
26                                      BACKGROUND
27
           3.    I have been employed as a Special Agent with Homeland Security
28
     Investigations (HSI) since October 2017. I am currently assigned to the HSI Office of the
        Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.3 Page 3 of 10




 1 Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the Federal
 2 Law Enforcement Training Center in Glynco, Georgia.
 3         4.     During my tenure with HSI, I have participated in the investigation of various
 4 narcotics trafficking organizations involved in the importation and distribution of
 5 controlled substances into and through the Southern District of California. Through my
 6 training, experience, and conversations with other law enforcement officers experienced in
 7 narcotics trafficking investigations, I have gained a working knowledge of the operational
 8 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 9 United States from Mexico at Ports of Entry.
10         5.     I am aware that it is common practice for narcotics traffickers to work in
11 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
12 to smuggle controlled substances into the United States from Mexico by concealing the
13 controlled substances in vehicles or on persons entering the United States at Ports of Entry
14 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
15 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
16 frequently communicate with the individual responsible for importing the concealed
17 narcotics into the United States. These communications can occur before, during and after
18 the narcotics are imported into the United States. For example, prior to the importation,
19 narcotics traffickers frequently communicate with the transporter(s) regarding
20 arrangements and preparation for the narcotics importation. When the importation is
21 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
22 monitor the progress of the narcotics, provide instructions and warn accomplices about law
23 enforcement activity. When the narcotics have been imported into the United States,
24 narcotics traffickers may communicate with the transporter(s) to provide further
25 instructions regarding the delivery of the narcotics to a destination within the United States.
26 .
27         6.     Based upon my training, experience, and consultations with law enforcement
28 officers experienced in narcotics trafficking investigations, and all the facts and opinions
        Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.4 Page 4 of 10




 1 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
 2 can and often do contain electronic evidence, including, for example, phone logs and
 3 contacts, voice and text communications, and data, such as emails, text messages, chats
 4 and chat logs from various third-party applications, photographs, audio files, videos, and
 5 location data. This information can be stored within disks, memory cards, deleted data,
 6 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 7 telephone. Specifically, searches of cellular telephones of individuals involved in the
 8 importation of narcotics may yield evidence:
 9
           a.    tending to indicate efforts to import controlled substances from Mexico
10               into the United States;
11
           b.    tending to identify accounts, facilities, storage devices, and/or services–
12               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
13
                 United States;
14
           c.    tending to identify co-conspirators, criminal associates, or others involved
15
                 in importation of Fentanyl from Mexico into the United States;
16
           d.    tending to identify travel to or presence at locations involved in the
17
                 importation of controlled substances from Mexico into the United States,
18               such as stash houses, load houses, or delivery points;
19
           e.    tending to identify the user of, or persons with control over or access to,
20               the Target Device; and/or
21
           f.    tending to place in context, identify the creator or recipient of, or establish
22               the time of creation or receipt of communications, records, or data involved
23               in the activities described above.

24
                         FACTS SUPPORTING PROBABLE CAUSE
25
           7.    On September 12, 2020, at approximately 1:10 pm, Susana MENDOZA-
26
     Carrillo, (“MENDOZA”), a United States citizen, applied for entry into the United States
27
     from Mexico through the Otay Mesa Port of Entry (POE) in vehicle lane #3. MENDOZA
28
     was the driver, sole occupant, and registered owner of a 2007 Chrysler 300 (“the vehicle”)
        Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.5 Page 5 of 10




 1 bearing California license plates.
 2         8.    A Customs and Border Protection Officer (CBPO) received two negative
 3
     Customs declarations from MENDOZA. MENDOZA stated she was crossing the
 4
     border to go to Los Angeles, California.
 5
 6
           9.    The CBPO requested assistance from a Canine Enforcement Officer and the
 7
     Human and Narcotic Detection Dog alerted to the undercarriage of the vehicle.
 8
 9         10.   Further inspection of the vehicle resulted in the discovery of thirty-one (31)

10 total packages concealed in the gas tank of the vehicle. Ten (10) of the packages contained
11 a substance, a sample of which field tested positive for the characteristics of Fentanyl
12 (powder), with a total approximate weight of 11.48 kgs (25.30 lbs.); twelve (12) of the
13 packages contained a substance, a sample of which field tested positive for the
14 characteristics of Fentanyl (pills), with a total approximate weight of 5.60 kgs (12.34 lbs.);
15 seven (7) of the packages contained a substance, a sample of which field tested positive
16 for the characteristics of Heroin (brown), with a total approximate weight of 7.28 kgs
17 (16.04 lbs.); and two (2) of the packages contained a substance, a sample of which field
18 tested positive for the characteristics of Heroin (white), with a total approximate weight of
19 2.30 kgs (5.07 lbs.).
20         11.   MENDOZA was placed under arrest at approximately 6:28 pm.

21
           12.   MENDOZA was arrested and charged with a violation of Title 21, United
22
     States Code, 952 and 960, importation of a controlled substance and issued a Notice to
23
24 Appear on September 24, 2020.
25
26         13.   The Target Device was found in Defendant’s vehicle and was seized at the
27 time of arrest. Defendant identified the Target Device by describing it as a Rose Gold
28 iPhone.
        Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.6 Page 6 of 10




 1         14.   Based upon my experience and training, consultation with other law
 2 enforcement officers experienced in narcotics trafficking investigations, and all the facts
 3 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 4 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
 5 information are stored in the memory of the Target Device. In light of the above facts and
 6 my experience and training, there is probable cause to believe that Defendant was using
 7 the Target Device to communicate with others to further the importation of illicit narcotics
 8 into the United States. Further, in my training and experience, narcotics traffickers may be
 9 involved in the planning and coordination of a drug smuggling event in the days and weeks
10 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
11 continue to attempt to communicate with a defendant after their arrest to determine the
12 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
13 for individuals, such as Defendant, to attempt to minimize the amount of time they were
14 involved in their smuggling activities, and for the individuals to be involved for weeks and
15 months longer than they claim. Accordingly, I request permission to search the Target
16 Device for data beginning on August 12, 2020, up to and including September 12, 2020.
17                                     METHODOLOGY
18         15.   It is not possible to determine, merely by knowing the cellular telephone’s
19 make, model and serial number, the nature and types of services to which the device is
20 subscribed and the nature of the data stored on the device. Cellular devices today can be
21 simple cellular telephones and text message devices, can include cameras, can serve as
22 personal digital assistants and have functions such as calendars and full address books and
23 can be mini-computers allowing for electronic mail services, web services and rudimentary
24 word processing. An increasing number of cellular service providers now allow for their
25 subscribers to access their device over the internet and remotely destroy all of the data
26 contained on the device. For that reason, the device may only be powered in a secure
27 environment or, if possible, started in “flight mode” which disables access to the network.
28 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
        Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.7 Page 7 of 10




 1 equivalents and store information in volatile memory within the device or in memory cards
 2 inserted into the device. Current technology provides some solutions for acquiring some of
 3 the data stored in some cellular telephone models using forensic hardware and software.
 4 Even if some of the stored information on the device may be acquired forensically, not all
 5 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 6 data acquisition or that have potentially relevant data stored that is not subject to such
 7 acquisition, the examiner must inspect the device manually and record the process and the
 8 results using digital photography. This process is time and labor intensive and may take
 9 weeks or longer.
10         16.   Following the issuance of this warrant, I will collect the Target Device and
11 subject them to analysis. All forensic analysis of the data contained within the telephone
12 and its memory cards will employ search protocols directed exclusively to the
13 identification and extraction of data within the scope of this warrant.
14         17.   Based on the foregoing, identifying and extracting data subject to seizure
15 pursuant to this warrant may require a range of data analysis techniques, including manual
16 review, and, consequently, may take weeks or months. The personnel conducting the
17 identification and extraction of data will complete the analysis within ninety (90) days of
18 the date the warrant is signed, absent further application to this court.
19                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
20         18.   Law enforcement has not previously attempted to obtain the evidence sought
21 by this warrant.
22                                        CONCLUSION
23         19.   Based on the facts and information set forth above, I submit there is probable
24 cause to believe that a search of the Target Device will yield evidence of Defendant’s
25 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
26 request that the Court issue a warrant authorizing law enforcement to search the items
27 described in Attachment A and seize the items listed in Attachment B using the above-
28 described methodology.
        Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.8 Page 8 of 10




 1
 2
 3
 4
 5
 6 I swear the foregoing is true and correct to the best of my knowledge and belief.
 7
 8                                         ____________________________
                                           Special Agent Aron Marcellus
 9                                         Homeland Security Investigations
10
   Sworn and attested to under oath by telephone, in accordance with Federal Rule of
11 Criminal Procedure 4.1, this 14th day of October, 2020.
12
13 _________________________
14 Honorable Linda Lopez
   United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
   Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.9 Page 9 of 10




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Rose Gold iPhone
      Seizure No. 2020250600107501-0005
      (“Target Device”)

The Target Device is currently in the possession of Customs and Border
Protection, located at 9495 Customhouse Plaza San Diego, California 92154.
  Case 3:20-mj-04469-LL Document 1 Filed 10/14/20 PageID.10 Page 10 of 10




                                ATTACHMENT B
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of August 12, 2020 , up to and including September 12, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of Fentanyl, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960,
and 963.
